DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 19 in the reply filed on November 12, 2021 is acknowledged.  Although the election was made with traverse, not arguments were given.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fruhwirt et al (9-29-2020, Inorg. Chem., 59, 15204-15217).
With regards to claims 1-7, Fruhwirt teaches the following compound:

    PNG
    media_image1.png
    163
    456
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    237
    474
    media_image2.png
    Greyscale

(page 15208) wherein MES groups are mesityl groups (page 15208) reading on an aryl group.
With regards to claim 19, Fruwirt teaches the composition to be a photoinitiator (title).


Claims 1-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moszner et al (US 8,829,067).
With regards to claims 1-7 and 19, Moszner teaches the following polymerization initiator (abstract) that has the following formula:

    PNG
    media_image3.png
    80
    203
    media_image3.png
    Greyscale

(abstract) wherein

    PNG
    media_image4.png
    256
    273
    media_image4.png
    Greyscale

(column 2 line 40 to column 8 line 40).  Moszner further teaches the compound to include the following compounds:

    PNG
    media_image5.png
    75
    269
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    480
    media_image6.png
    Greyscale

(columns 13 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763